IN THE COURT OF APPEALS OF IOWA

                                    No. 16-0332
                              Filed October 26, 2016


IN THE MATTER OF T.M.,
Alleged to be Seriously Mentally Impaired,

T.M.,
     Respondent-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Polk County, Scott D. Rosenberg,

Judge.



        Appellant challenges the sufficiency of the evidence finding he is seriously

mentally impaired under the Iowa Code. AFFIRMED.



        John Audlehelm of Audlehelm Law Office, Des Moines, for appellant.

        Thomas J. Miller, Attorney General, and Gretchen Kraemer, Assistant

Attorney General, for appellee State.



        Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                       2


MCDONALD, Judge.

      This appeal arises out of an involuntary civil commitment proceeding.

T.M. challenges the sufficiency of the evidence supporting the finding that he is

“seriously mentally impaired” within the meaning of Iowa Code chapter 229

(2015).

      “An involuntary commitment proceeding is a special action triable to the

court as an ordinary action at law.” In re J.P., 574 N.W.2d 340, 342 (Iowa 1998).

Therefore, our review is for correction of errors at law. See id. A determination

someone is seriously mentally impaired must be supported by clear and

convincing evidence. See Iowa Code § 229.12(3); In re Oseing, 296 N.W.2d

797, 799 (Iowa 1980).     Evidence is clear and convincing when there is “no

serious or substantial doubt about the correctness of a particular conclusion

drawn from the evidence.” See In re L.G., 532 N.W.2d 478, 481 (Iowa Ct. App.

1995). The clear-and-convincing standard is less onerous than proof beyond a

reasonable doubt, but more so than a preponderance of the evidence. See In re

B.B., 826 N.W.2d 425, 428 (Iowa 2013). The district court's findings of fact are

binding on appeal if they are supported by substantial evidence. See J.P., 574

N.W.2d at 342. Evidence is substantial if a reasonable trier of fact would accept

it as adequate to reach a conclusion. See In re Foster, 426 N.W.2d 374, 376

(Iowa 1988).

      There is substantial evidence T.M. is “seriously mentally impaired” within

the meaning of the code.      See Iowa Code § 229.1(20) (defining “seriously

mentally impaired”).   The record consists of medical reports and the treating

physician’s testimony. There is clear and convincing evidence T.M. suffers from
                                          3

mental illness, including schizophrenia and psychosis.        See id.     The treating

physician testified T.M. lacks sufficient judgment to make responsible decisions

with respect to his treatment. See id. Finally, the record reflects T.M. is likely to

physically injure himself if allowed to remain at liberty as evidenced by a recent

overt act, to wit, T.M. was referred for commitment following an attempt to

commit suicide by hanging himself with a bed sheet. See id.; see also, e.g., In re

S.L.S., No. 14-1513, 2015 WL 2393733, at *2 (Iowa Ct. App. May 20, 2015)

(affirming finding of dangerousness to self where respondent recently

contemplated suicide); In re L.J., No. 13-0116, 2013 WL 5498116, at *4 (Iowa Ct.

App.   Oct.   2,   2013)   (affirming   hospitalization   order   where    respondent

contemplated self-harm); In re E.S., No. 10-0701, 2010 WL 4485531, at *2 (Iowa

Ct. App. Nov. 10, 2010) (affirming hospitalization order where respondent made

two suicide attempts).

       AFFIRMED.